DETAILED ACTION
This office action is in response to communication filed on 9 September 2022.

Claims 1 – 20 are presented for examination.

The following is a FINAL office action upon examination of application number 17/101602.  Claims 1 – 20 are pending in the application and have been examined on the merits discussed below.


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Response to Amendment
In the response filed 9 September 2022, Applicant amended claims 1, 3, 8, and 14.  

Amendments to claims 1, 3, 8, and 14 are insufficient to overcome the 35 USC § 101 rejection.  Therefore, the 35 USC § 101 rejection of claims 1 – 20 are maintained.



Response to Arguments
Applicant's arguments filed 9 September 2022 have been fully considered but they are not persuasive. 

In the remarks regarding the 35 USC 101 rejection of claims 1 – 20, Applicant argues that corrective actions are a practical application.  Examiner respectfully disagrees.  Applicant’s specification in paragraph [00114] describes corrective actions as actions such as reducing bidding durations or expediting materials, but only describes the processor as identifying those actions and not performing those actions.  Even if the processor did perform those actions, reducing bidding duration or expediting materials are just further abstract functions that are simply having a processor applied to them.  

In the remarks regarding independent claims 1, 8, and 14, Applicant argues that cited prior art of Hoover and Wong do not teach all the limitations of the claims.  Examiner respectfully disagrees.  Hoover teaches actions in at least paragraph 86.  Applicant's arguments do not comply with 37 CFR 1.111(c) because they do not clearly point out the patentable novelty which he or she thinks the claims present in view of the state of the art disclosed by the references cited or the objections made. Further, they do not show how the amendments avoid such references or objections.


Drawings
The drawings filed 9 September 2022 are objected to because Figures 5 – 7 are still in grayscale.  Pictures should be in only black and white or else they appear blurry when scanned, and Examiner cannot see them clearly.  Examiner appreciates that Applicant has resubmitted claims in less grayscale, but there can be no grayscale in drawings.  Please only black and white for clear contrast.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.


Claims 1 – 20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  Independent claims 1, 8, and 14 claim performing a corrective action.  However, in the only substantial mention of corrective action in Applicant’s specification, paragraph [00114] only describes the processor as identifying those actions and not performing those actions. There is only support for identifying actions, so any claim to performing a corrective action is without support in Applicant’s disclosure. Claims 2 – 7, 9 – 13, and 15 – 20 are rejected for their dependence on rejected base claims.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1 – 20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to the judicial exception of abstract ideas without significantly more. The independent claims recite identifying and averaging normalized values to generate a documented procedure related value, identifying and averaging normalized values to generate a lead time related value, identifying and averaging normalized values to generate a performance related value, identifying and averaging normalized values to generate an efficiency related value, outputting the efficiency related value, outputting an indication of a corrective action to be taken related to either the documented procedure related value, lead time related value, or performance value. Dependent claims further limit the abstract ideas of independent claims including comparing values and applying scoring criteria to factors for values. These identifications and averaging values for output is a mental process (observations, evaluations, and calculations). Mental processes are defined as an abstract idea in Section I of the 2019 Revised Patent Subject Matter Eligibility Guidance published in the Federal Register (84 FR50) on 7 January 2019. This judicial exception is not integrated into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The additional elements including a computer-readable media, processors, and electronic device are no more than mere instructions to apply the exception using computer components.  These technologies are claimed in such a way that it is a mere application of computing technology to an otherwise abstract idea. The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claimed elements are not a practical application of an abstract idea, but rather a mere application of computer technology to an otherwise abstract concept. Mere instructions to implement an abstract idea on a computer, or merely using a computer as a tool to perform an abstract idea is not indicative of integration into a practical application. See MPEP §2106.05(f). Further, generally linking the use of a judicial exception to a particular technological environment or field of use is not indicative of integration into a practical application. See MPEP §2106.05(h). Thus, the claim is directed to a judicial exception. Merely linking an abstract idea to a technology in the manner of Applicant’s claims is a well-understood, routine, and conventional use of computer and electrical components as recognized by court decisions in MPEP § 2106.05(d) such as the execution of a generic computer in FairWarning v. Iatric Sys., 839 F.3d 1089, 1094-95, 120 USPQ2d 1293, 1295 (Fed. Cir. 2016). See MPEP §2106.05(h). Additionally, cases such as Flook, 437 U.S. at 594, 198 USPQ2d at 199 (recomputing or readjusting alarm limit values) and Bancorp Services v. Sun Life, 687 F.3d 1266, 1278, 103 USPQ2d 1425, 1433 (Fed. Cir. 2012) demonstrate how Applicant’s claims are well-understood, routine, and conventional use of computer components. Particularly, "the computer required by some of Bancorp’s claims is employed only for its most basic function, the performance of repetitive calculations, and as such does not impose meaningful limits on the scope of those claims."


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1 – 20 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. P.G. Pub. 2012/0316981 (hereinafter, Hoover) in view of U.S. P.G. Pub. 2003/0149578 (hereinafter, Wong).

Regarding claim 1, Hoover teaches one or more non-transitory computer-readable media comprising instructions that, upon execution of the instructions by one or more processors of an electronic device, are to cause the electronic device to:
identify a first value related to documented procedures of a procurement process of a project (¶ 19, “advanced analytic techniques, including data mining and modeling, are used to identify characteristics of high-risk procurements and develop scoring models that capture the relative risk related to characteristics of high-risk procurements. The characteristics and their relationships are quantified to generate scoring models that grade each procurement. A high-risk procurement is a procurement having characteristics that meet certain criteria. The criteria may be related to identifying fraud, abuse, or general errors. A procurement is the acquisition of items, which may include one or more goods or services. A typical procurement process includes accepting bids to supply items from suppliers and selecting one or more bids for the procurement of the items. The procurement process may include posting a request for bids or proposals that provides a description of the items being procured and any constraints on the procurement.”) (¶ 23, “The high-risk procurements identified in the high-risk file sent to the procurement system 101 may continue to be evaluated in a workflow used by the procurement system 101 before the procurement process is closed.”).
Hoover does not explicitly teach a value related to lead time, but in the analogous art of procurement, Wong teaches to identify a second value related to lead time of the procurement process (¶ 259, “Lead-time, current and historical GrossREQT releases with appropriate rolling lead-time window. The historical record is retrieved in reverse chronological order, back dated to the start of the lead-time using current date as reference. For example, If the lead-time were 60 days, then retrieve previous 60 days worth of GrossREQT releases. Each of these releases contains GrossREQT information up to lead-time with respect to the release time stamp.”) (¶ 625, “Retrieve the GrossREQT of the selected unique parts from the ERP and normalize the values by dividing the GrossREQT by the quantity usage per parent (qty per).”).
Hoover further teaches: 
identify a third value related to performance of the procurement process (¶ 51, “The price risk scoring model may be used to identify bids that are over-priced or bids that are significantly under-priced. Significantly under-priced bids may be indicative of the supplier using counterfeit goods, and thus may be considered high-risk. The price risk scoring model may be comprised of historic price data for the last 12 months and beyond for goods or servicing being procured.”); 
determine, based on the first, second, and third values, a fourth value related to efficiency of the procurement process (¶ 46, “At 403, the scoring models are created from the model building data sets. Advanced analytics are performed to generate the scoring models. For example, logistic regression, neural networks, decision trees, "Data Mining" regression, gradient boosting, bootstrapping, and ensemble (a method that combines the predictions from the individual models) are techniques used to build a scoring model. The analytics identify the characteristics that have the greatest predictive power and incorporates them into prediction models that create a probability that a given procurement would be high-risk.”) (¶¶ 67-69, “At 508, the natural log of the cost savings for each bid in the subset is determined. At 509, the weighting is applied to each natural log to determine the bid's score. For example, the natural log is multiplied by the calculated score weighting determined at 507. At 510, any score over an upper limit of the scoring scale (e.g., 1000 on a scoring scale of 0-1000) is assigned to the upper limit, and any score below the lower limit (e.g., 0) is assigned the lower limit for the score. At 511, the score for each bid is compared the scoring threshold to determine if the bid is high-risk. For example, if the bid's score exceeds the threshold it is marked as high-risk and a notification may be generated for example via the dashboard 214 or message may be sent to a bid evaluator.”) (Examiner note: applicant’s specification defines the fourth value as possibly being weighted value incorporating the other values); and 
output an indication of the fourth value (¶ 23, “The output of the system 102 may include scoring models, a high-risk file identifying high-risk procurements, a procurement score file identifying scores for procurements, and metrics 103. The high-risk procurements identified in the high-risk file sent to the procurement system 101 may continue to be evaluated in a workflow used by the procurement system 101 before the procurement process is closed. For example, procurements flagged as high-risk may be given further analysis to determine whether they can be accepted or denied. The metrics 103 may be displayed via a dashboard or provided to the procurement system 101 for further evaluation.”) (¶ 75, “if the bid's supplier score exceeds the threshold it is marked as high-risk and a notification may be generated for example via the dashboard 204 or message may be sent to a bid evaluator.”); and
performing a corrective action based on the indication of the fourth value related to the project to increase the first value, the second value, or the third value (¶ 79, “a subset of bids are identified based on the evaluation capacity. For example, the subset may be determined based on cost savings and the evaluation capacity as described in the method 400.”) (¶ 86, “FIG. 11B shows examples of notes and suggested actions. The system 102 shown in FIG. 1 may determine the suggested actions based on the scores.”) (see Figs. 11b, 12b, 13 for suggested action examples).
It would have been obvious to one having ordinary skill in the art prior to the effective filing date to combine the procurement lead time values of Wong with the procurement scoring system of Hoover.  This combination would have yielded a predictable result because it merely adds more data including lead times to the calculations for the same business area of procurement of Hoover.  Wong would merely add a type of data to the existing functionality of calculating and combining values to score procurement projects of Hoover.
	

Regarding claim 2, Hoover and Wong teach the one or more non-transitory computer-readable media of claim 1.  Hoover teaches wherein the instructions are further to output at least one of the first value, the second value, and the third value (¶ 23, “The output of the system 102 may include scoring models, a high-risk file identifying high-risk procurements, a procurement score file identifying scores for procurements, and metrics 103.”).

Regarding claim 3, Hoover and Wong teach the one or more non-transitory computer-readable media of claim 1.  Hoover teaches wherein the instructions are further to output an indication of the corrective action to be taken related to one or more of the first value, the second value, and the third value (¶ 86, “FIG. 11B shows examples of notes and suggested actions. The system 102 shown in FIG. 1 may determine the suggested actions based on the scores.”) (see Figs. 11b, 12b, 13 for suggested action examples).

Regarding claim 4, Hoover and Wong teach the one or more non-transitory computer-readable media of claim 1.  Hoover teaches wherein the instructions are further to identify the first value based on comparison of one or more factors related to the documented procedures to pre-identified scoring criteria (¶ 69, “At 511, the score for each bid is compared the scoring threshold to determine if the bid is high-risk. For example, if the bid's score exceeds the threshold it is marked as high-risk and a notification may be generated for example via the dashboard 214 or message may be sent to a bid evaluator.”).

Regarding claim 5, Hoover and Wong teach the one or more non-transitory computer-readable media of claim 4.  Hoover teaches wherein the instructions are further to output an indication of application of the scoring criteria to respective ones of the one or more factors related to the documented procedures (¶ 69, “At 511, the score for each bid is compared the scoring threshold to determine if the bid is high-risk. For example, if the bid's score exceeds the threshold it is marked as high-risk and a notification may be generated for example via the dashboard 214 or message may be sent to a bid evaluator.”).

Regarding claim 6, Hoover and Wong teach the one or more non-transitory computer-readable media of claim 1.  Wong teaches wherein the instructions are further to identify the second value based on comparison of one or more factors related to the lead time of the procurement process to pre-identified scoring criteria (¶ 262, “In reverse chronological order, starting from current GrossREQT, compute the delta of current versus the immediate previous GrossREQT plan. As the amount of information varies for each GrossREQT plans because of the rolling lead-time window, only the matching time bucket of the compared plans are calculated.”).
It would have been obvious to one having ordinary skill in the art prior to the effective filing date to combine the procurement lead time values of Wong with the procurement scoring system of Hoover.  This combination would have yielded a predictable result because it merely adds more data including lead times to the calculations for the same business area of procurement of Hoover.  Wong would merely add a type of data to the existing functionality of calculating and combining values to score procurement projects of Hoover.

Regarding claim 7, Hoover and Wong teach the one or more non-transitory computer-readable media of claim 1.  Hoover teaches wherein the instructions are further to identify the third value based on comparison of one or more factors related to the performance of the procurement process to pre-identified scoring criteria (claim 7, “the procurement risk analysis module determines, for each bid, a price risk score, a supplier risk score, and an item risk score based on the price risk scoring model, the supplier risk scoring model and the item risk scoring model, respectively, wherein each score is on the scoring scale, and the procurement risk analysis module compares each score to the threshold to determine if each bid is associated with a high-risk procurement.”).

Regarding claim 8, the claim recites substantially similar limitations to claims 1 and 3.  Claims 8 to 13 further require averaging and normalizing values, which is also taught by Hoover (¶ 27, “For example, the layer 201 receives data from the enterprise applications, for example, through APIs or other interfaces and may normalize the data for storage in data repository 203.”). Therefore, claim 8 is similarly rejected for the reasons set forth above with respect to claim 1.

Regarding claim 9, the claim recites substantially similar limitations to claim 2.  Therefore, claim 9 is similarly rejected for the reasons set forth above with respect to claim 2.

Regarding claim 10, the claim recites substantially similar limitations to claim 4.  Therefore, claim 10 is similarly rejected for the reasons set forth above with respect to claim 4.

Regarding claims 11 and 17, the claims recite substantially similar limitations to claim 5.  Therefore, claims 11 and 17 are similarly rejected for the reasons set forth above with respect to claim 5.

Regarding claims 12 and 15, the claims recite substantially similar limitations to claim 6.  Therefore, claims 12 and 15 are similarly rejected for the reasons set forth above with respect to claim 6.

Regarding claims 13 and 18, the claims recite substantially similar limitations to claim 7.  Therefore, claims 13 and 18 are similarly rejected for the reasons set forth above with respect to claim 7.

Regarding claim 14, the claim recites substantially similar limitations to claim 1.  Therefore, claim 14 is similarly rejected for the reasons set forth above with respect to claim 1.

Regarding claim 16, Hoover and Wong teach the electronic device of claim 15.  Hoover teaches wherein the pre-identified scoring criteria applied to one of the one or more factors is different than the pre-identified scoring criteria applied to another of the one or more factors (¶ 50, “Multiple scoring models may be generated at 403 to accommodate different areas of risk. For example, a price risk scoring model, a supplier risk scoring model and an item risk scoring model may be generated from a price risk data set, a supplier risk data set, and an item risk data set respectively. Each data set contains information relevant to its particular risk area.”).

Regarding claim 19, the claim recites substantially similar limitations to claim 16.  Therefore, claim 19 is similarly rejected for the reasons set forth above with respect to claim 16.


Regarding claim 20, the claim recites substantially similar limitations to claim 17.  Therefore, claim 20 is similarly rejected for the reasons set forth above with respect to claim 17.


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMANDA GURSKI whose telephone number is (571)270-5961. The examiner can normally be reached Monday to Friday 8am to 4pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Epstein can be reached on 571-270-5389. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AMANDA GURSKI/Primary Examiner, Art Unit 3683